Citation Nr: 1341569	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO. 11-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for major depressive disorder.

2. Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel










INTRODUCTION

The Veteran served on active duty from May 1980 to January 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied service connection for major depressive disorder and asthma.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's asthma is not causally or etiologically related to his service.


CONCLUSION OF LAW

The criteria for service connection for asthma are not met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.105(e), 3.156(a), 3.159, 3.326(a), 3.344 (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in February 2010, prior to the initial unfavorable adjudication in May 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified or are outstanding.

The record shows that the Veteran has been awarded Social Security disability benefits. While these records have not been associated with the claims file, the Board finds that this does not constitute an error as to the Veteran's service connection claim for asthma because the Social Security records are not relevant to that claim. There is no indication in the record that the Veteran's asthma is the disability underlying the grant of disability benefits. Specifically, the Veteran's Social Security benefits are discussed in the context of the Veteran's major depressive disorder, not asthma. The VA treatment records noting that the Veteran is receiving Social Security benefits are almost exclusively mental health or VA social outreach records which are focused on the progress of his depression. Since there is no indication that the Social Security benefits are related to the Veteran's asthma, the Board finds that these records are not relevant to the claim of service connection for asthma and VA had no duty to acquire them. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, VA's duty to provide an examination with respect to the Veteran's asthma was not triggered. While the Veteran has a current diagnosis of asthma, there is no evidence of an in-service event, injury, or disease. There are notations concerning asthma in the Veteran's service treatment records, but these notations are all in the context of the Veteran reporting his general medical history.  They simply indicate that the Veteran had asthma as a child, not that the Veteran was then-currently complaining of asthma. Thus, asthma is only mentioned by way of medical history, and not as an in-service complaint made by the Veteran. The Veteran's service treatment records are otherwise silent for complaints of asthma or related symptoms. As there is no evidence indicating an in service event, injury, or disease, VA's duty to provide an examination was not triggered. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Service Connection for Asthma

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. A negative inference may also be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he has asthma as a result of his active duty service. As explained below, the preponderance of the evidence is against a finding that the Veteran's asthma is causally related to an in-service event, disease, or injury. The elements of service connection will be addressed in turn.

First, the Veteran has a current diagnosis of asthma, which is sufficient to establish that the Veteran does have a current disability. Therefore, the first element of service connection is met.

Second, the preponderance of the evidence is against a finding of an in-service event, injury, or disease. The Veteran's service treatment records from October 1980 to December 1982 contain entries noting asthma. However, as stated previously, asthma is only noted by way of providing medical history, with each entry mentioning that the Veteran had asthma as a child. The Veteran also noted on his October 1979 preliminary physical review, November 1979 enlistment report of medical history, and December 1982 separation report of medical history that he had a history of asthma. There are no entries in the Veteran's service treatment records indicating that the Veteran complained of asthma or asthma-like symptoms on any occasion during service. No other medical evidence has been submitted showing complaints of asthma during the Veteran's service. Further, the Veteran has not made any lay statements indicating that he experienced asthma or symptoms thereof while in service, and his statements on medical history forms indicate only that he had a history of asthma. As the only evidence mentioning asthma is exclusively limited to the Veteran's childhood, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury, or disease. Therefore, the second element of service connection has not been met. 

Finally, even assuming the presence of an in-service event, injury or disease, the preponderance of the evidence is against a finding of a nexus between the Veteran's current asthma and his active duty service. The Veteran's VA treatment records reflect no complaints of asthma or associated symptoms since the Veteran's separation from service in January 1983. There are some notations of a prior history of asthma, such as in December 2007, but there are no indications that the Veteran at any time since service has complained of experiencing problems with asthma or its symptoms, despite numerous trips to VA medical centers. No medical evidence apart from the Veteran's VA treatment records has been identified. While contemporaneous medical evidence is not required, a lack of contemporaneous evidence can be weighed against any lay statements submitted by the Veteran when balancing the evidence. Buchanan, 451 F.3d at 1336-37. Further, the approximately 27 year time span without complaint between the Veteran's separation from service and the filing of his claim militates against the finding of a nexus. Maxson, 230 F.3d at 1333. As such, the preponderance of the competent medical evidence of record is against a finding that the Veteran's asthma is causally related to his active service.

The Veteran has submitted no lay statements indicating that he has had asthma or symptoms thereof since his separation from service. As there is no lay evidence of record, the issue of nexus must be decided based on the medical evidence present in the claims file. Since the preponderance of the competent medical evidence is against a finding of a nexus, the third element of service connection has not been met. 38 C.F.R. § 3.303; Buchanan, 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's asthma either is causally related to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for asthma is denied.


REMAND

The Board must remand the issue of entitlement to service connection for major depressive disorder for further development of the record and a VA examination.

VA's duty to assist a claimant includes the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). VA mental health treatment records from January 2011 indicate that the Veteran is receiving Social Security disability benefits, and records from March 2010, September 2008, and April 2008 indicate the Veteran had applied for benefits prior to January 2011. The Social Security records relating to these decisions have not been associated with the claims file and there is no indication the records are unavailable. As the basis of the Veteran's application for disability benefits is unclear, it cannot be said that the records are irrelevant or would not help substantiate the Veteran's claim. Golz, 590 F.3d 1317. Thus, the Board must remand the claim so that the Social Security records can be obtained and associated with the claims file.

The duty to assist also includes providing a medical examination when necessary to make a decision on a claim. See 38 C.F.R. § 3.159(c)(4). Here, the Veteran has a current diagnosis of major depressive disorder.  The Veteran's service treatment records indicate visits to the mental health clinic in June 1982 and instances of drug rehabilitation in June, September, and October 1982.  Also, he has complained of depression both during and after service.  

Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant. See 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.301(d) ; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999). The United States Court of Appeals for the Federal Circuit, however, held in Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001), that there is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct. 

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a) .

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. Where drugs are used to enjoy or experience their effects, and the effects result proximately and immediately in disability, such disability will be considered the result of the person's willful misconduct. Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin. Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 38 C.F.R. 
§ 3.301(c)(3) .

In this case, as the Veteran has lay statements regarding depression in service, and service treatment records document treatment for drug rehabilitation, the Board finds that it must remand the claims so a VA examination can be provided. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on remand, any further VA treatment records from June 2011 forward should be obtained. The Veteran should also be requested to identify and authorize for release any further relevant medical records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication for disability benefits and the underlying records as they relate to the Veteran's major depressive disorder. All efforts to obtain such Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain any further VA treatment records from June 2011 forward. Request that the Veteran identify and authorize for release any additional relevant medical records. Appropriate efforts should be made to obtain any records that are identified and released.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an examiner of sufficient expertise to discuss the nature and etiology of his major depressive disorder. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. After reviewing the file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the major depressive disorder was incurred in or aggravated by service?

To that end, the examiner is asked to comment on whether it is at least as likely as not (a fifty percent probability or greater) that depression caused the Veteran's drug abuse for which he entered rehabilitation in service, or alternatively, that his drug abuse caused his depression in service?

Attention is invited to the Veteran's service treatment records generally, which reflect periods of treatment in the mental health clinic, to include drug rehabilitation, in 1982. The examiner should also consider the Veteran's lay statements concerning the onset of his depression. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A detailed rationale supporting the examiner's opinion should be provided. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).



Department of Veterans Affairs


